UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-1692



LUCILLE PHILLIPS,

                                             Plaintiff - Appellant,

          versus


JOHN DALTON, Secretary of the Navy, Department
of the Navy; COMMANDER, NAVAL BASE SECURITY
DEPARTMENT,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CA-98-604-2)


Submitted:   July 22, 1999                  Decided:   July 27, 1999


Before ERVIN, HAMILTON, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lucille Phillips, Appellant Pro Se.     Lawrence Richard Leonard,
Assistant United States Attorney, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lucille Phillips appeals from a district court order dismiss-

ing without prejudice her complaint alleging employment discrimina-

tion. The court dismissed Phillips’ complaint based on her failure

to comply with its prior order directing her to particularize her

complaint.    Because Phillips may proceed with this action by

amending her complaint to provide the information requested by the

court, her appeal is interlocutory and not subject to appellate

review.   See Domino Sugar Corp. v. Sugar Workers Local Union 392,

10 F.3d 1064, 1066-67 (4th Cir. 1993). Accordingly, we dismiss the

appeal for lack of jurisdiction.     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 2